A0245Il                   in a Criminal                                                                                  I of I



                          UNITED STATES DISTRJCT COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                United States of America                         JUDGMENT IN A CRIMINAL CASE
                                                                 (For Offenses Committed On or After November l, 1987)
                           v.

                Silvano Gutierrez-Marcial                        Case Number: 3:18-mj-22458-KSC

                                                                 Charles NG


REGISTRATION NO. 80386298
                                                                                                OCT 3 0 2018
THE DEFENDANT:
   pleaded guilty to count( s) 1 of Complaint
                                -~--"--------------+-"IM.Wy.(-JJl...l.>J-'LU.L~'-'-'-'-...U:'-->-"~~cNH"H-


 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section          Nature of Offense                                                         Count Number(s)
8: 1325(a)(2)            ILLEGAL ENTRY (Misdemeanor)                                               ]




 D The defendant has been found not guilty on count(s)     ~~~--~-~~~-~-~-~~~~




     Count(s)                                                     dismissed on the motion of the United States.
                ~---~~~~~~~~~~~~~~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                         FOURTEEN (14) DAYS

 ~   Assessment: $10 WAIVED             Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                                               Da~te
                                                                  of Imposition oan~/

                                                                        1              /ff!:_"
                                                               H ()RABrtlaOBERT N. BLOCK
                                                               UNITED STATES MAGISTRATE JUDGE

                                                                                                       3: l 8-mj-22458-KSC
